Douglas, J.,
dissenting. In the case at bar, FOP Scioto Lodge No. 33 and the city of Portsmouth were parties to a collective bargaining agreement entered into pursuant to R.C. Chapter 4117. The agreement provides in relevant part:
“ARTICLE IV. RECOGNITION.
“Section 1. The City agrees to and does hereby recognize the Fraternal Order of Police, Scioto Lodge #33, Inc., and its designated agents or representatives as the sole and exclusive bargaining agent on behalf of the employees set forth below with respect to wages, hours, fringe benefits, working conditions and other conditions of employment. There shall be two bargaining units as follows:
“(1) All sworn officers employed by the City below the rank of Sergeant.
“(2) All sworn officers employed by the City holding the rank of *202Sergeant and above, excluding the Chief of Police, one Captain, and all civilian personnel.
U* * *
“ARTICLE XII. CORRECTIVE ACTION AND RECORDS.
“Section 1. Corrective Action for Cause. No bargaining unit member will be reduced in pay or position, suspended, removed or reprimanded except for just cause.” (Emphasis added.)
Both parties to this appeal apparently concede that Bashford was a sworn police officer employed as a patrolman by the city of Portsmouth. As such, Bashford was a member of the bargaining unit defined in Section 1(1), Article IV of the agreement. Pursuant to Section 1, Article XII of the agreement, no bargaining unit member may be removed (or terminated from employment) except for just cause. Hence, Bashford could not be removed except for just cause under the terms of the agreement.
Conversely, R.C. 124.27 provides in relevant part that:
“* * * [O]riginal appointments to a police department as a policeman or policewoman * * * shall be for a probationary period of one year, and no appointment or promotion is final until the appointee has satisfactorily served his probationary period. Service as a provisional employee in the same or similar class shall be included in the probationary period. If the service of the probationary employee is unsatisfactory, he may be removed or reduced at any time during his probationary period after completion of sixty days or one-half of his probationary period, whichever is greater. * * *”
Bashford was a probationary employee in the second half of his probationary period at the time of his removal. Accordingly, under the terms of R.C. 124.27, Bashford could have been removed from his position with the city without just cause.
Given the readily apparent conflict between the agreement and R.C. 124.27, R.C. 4117.10(A) provides in pertinent part that:
“An agreement between a public employer and an exclusive representative entered into pursuant to Chapter 4117. of the Revised Code governs the wages, hours, and terms and conditions of public employment covered by the agreement. * * * Where no agreement exists or where an agreement makes no specification about a matter, the public employer and public employees are subject to all applicable state or local laws or ordinances pertaining to the wages, hours, and terms and conditions of employment for public employees. * * * Chapter 4117. of the Revised Code prevails over any and all other conflicting laws, resolutions, provisions, present or future, except as otherwise specified in Chapter 4117. of the Revised Code or as otherwise specified by the general assembly. * * *"
Under R.C. 4117.10(A), the provision of the collective bargaining agreement requiring just cause for Bash-ford’s removal prevails over R.C. 124.27, which contains no such requirement. The conflict between the agreement and R.C. 124.27 is clear. On the one hand, the agreement requires just cause for removal of a bargaining unit member (including Bashford). On the other hand, R.C. 124.27 permits Bash-ford’s removal without just cause. The majority relies upon State, ex rel. Clark, v. Greater Cleveland Regional Transit Auth. (1990), 48 Ohio St. 3d 19, 548 N.E. 2d 940, in concluding that no conflict exists between the provisions of the agreement and R.C. 124.27, However, the majority’s conclusions are not supported by our deci*203sion in Clark, or by the plain and unambiguous language of R.C. 4117.10(A).
In Clark, vacation eligibility provisions contained in two collective bargaining agreements provided for the future accrual of paid vacation days based upon an employee’s continuous service with the transit authority. The agreements did not, however, address the prior service vacation credit that the employees were entitled to receive under R.C. 9.44. R.C. 9.44 and the vacation eligibility provisions contained in the collective bargaining agreements could be read together giving complete effect to both the law and the agreements. As such, we held that no conflict existed between R.C. 9.44 and the terms of the collective bargaining agreements and, under R.C. 4117.10 (A), the agreements did not preclude application of R.C. 9.44. Id. at 23, 548 N.E. 2d at 943-944. In doing so, we rejected the argument that by including a provision in the collective bargaining agreements for future vacation only, the parties were not subject to what the law required regarding past vacation credits. This “all inclusive” argument failed because the parties to the agreements made no specification regarding prior service vacation credits (a matter pertaining to wages, hours and terms and conditions of employment) and, thus, R.C. 4117.10 (A) clearly required that the parties be subject to R.C. 9.44.
In the case at bar, R.C. 124.27 and the terms of the collective bargaining agreement are diametrically opposed and cannot be read together. The agreement provides that the bargaining unit is comprised of “[a]ll sworn officers employed by the City below the rank of Sergeant.” (Emphasis added.) The agreement also provides that “[n]o bargaining unit member will be * * * removed * * * except for just cause.” (Emphasis added.) As previously discussed, Bashford (a probationary employee) was included in the bargaining unit and, hence, could not be removed except for just cause. R.C. 124.27 would permit Bashford to be removed without just cause. Clearly, a conflict exists and the majority errs in finding an absence of conflict. Further, the just cause provision in the agreement at issue addresses, with specificity, the requirements that probationary employees (like Bashford) be removed only for just cause. Thus, Bashford’s “all inclusive” argument must prevail since the contract provisions at issue are all inclusive. The agreement includes all employees — not just those who are no longer probationary employees. In my judgment, all sworn officers means all sworn officers regardless of their probationary or non-probationary status. Because the agreement at issue makes specification about dismissals of all employees in the bargaining unit, the agreement should be enforced as written.
Accordingly, I would reverse the court of appeals and enforce the provisions of the agreement in compliance with the dictates of R.C. 4117.10(A).
Sweeney and H. Brown, JJ., concur in the foregoing dissenting opinion.